MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  FILED
court except for the purpose of establishing                          Aug 08 2017, 8:06 am
the defense of res judicata, collateral
                                                                           CLERK
estoppel, or the law of the case.                                      Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Leanna Weissmann                                         Curtis T. Hill, Jr.
Lawrenceburg, Indiana                                    Attorney General of Indiana
                                                         Katherine Modesitt Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Zacharia Lockhart,                                       August 8, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         16A01-1702-CR-430
        v.                                               Appeal from the Decatur Superior
                                                         Court
State of Indiana,                                        The Honorable Matthew Bailey,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         16D01-1606-F6-509



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 16A01-1702-CR-430 | August 8, 2017           Page 1 of 5
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Zacharia Lockhart (Lockhart), appeals his sentence for

      theft, a Level 6 felony, Ind. Code § 35-43-4-2(a)(1)(C)(i).


[2]   We affirm.


                                                    ISSUE
[3]   Lockhart presents us with one issue on appeal, which we restate as: Whether

      his sentence is inappropriate in light of the nature of the offense and his

      character.


                      FACTS AND PROCEDURAL HISTORY
[4]   On the evening of August 26, 2015, Noel Vaughn (Noel) returned home from

      work. When he entered his bedroom, he noticed the dresser drawers had been

      pushed in too far. Upon a closer examination, he discovered that money had

      been taken—an older five dollar bill and some older two dollar bills, as well as

      some half dollar coins. A jewelry box sat on top of the dresser. When he

      opened up the box, Noel noticed that three necklaces, his old wedding ring, and

      a tiger’s eye ring were missing. The tiger’s eye ring was very sentimental to

      Noel as it had belonged to his father.


[5]   Noel contacted his son, Nick Vaughn (Nick), who resided at Noel’s residence.

      Nick informed him that Lockhart had been in the house that day but had left

      sometime after Nick had fallen asleep. Lockhart was a frequent visitor to the

      residence and had been in the house many times in the weeks before August 26,

      Court of Appeals of Indiana | Memorandum Decision 16A01-1702-CR-430 | August 8, 2017   Page 2 of 5
      2015. After discussing the situation, Noel and Nick determined that Lockhart

      had more than likely taken the items to a local pawn shop. When Noel visited

      the pawn shop and described the items, the store employee informed him that

      the jewelry had been sent to be melted down. The store receipt reflected that

      Lockhart had pawned three necklaces and one ring on August 18, 2015, in

      exchange for $241.90. After being contacted by Nick, Lockhart’s sister

      eventually returned a five dollar bill, a two dollar bill, and Noel’s old wedding

      ring.


[6]   On June 21, 2016, the State filed an Information, charging Lockhart with theft,

      as a Level 6 felony. On November 30, 2016, Lockhart was tried in abstentia. At

      the close of the evidence, the jury found him guilty as charged. On January 30,

      2017, the trial court sentenced Lockhart to 900 days executed, with 180 days

      suspended to probation.


[7]   Lockhart now appeals. Additional facts will be provided as necessary.


                              DISCUSSION AND DECISION
[8]   Lockhart contends that the trial court abused its discretion by imposing a

      sentence which is inappropriate in light of the nature of the offense and his

      character. Pursuant to Indiana Appellate Rule 7(B), we may “revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” Under this rule, the question is not whether

      another sentence is more appropriate, but whether the sentence imposed is

      Court of Appeals of Indiana | Memorandum Decision 16A01-1702-CR-430 | August 8, 2017   Page 3 of 5
       inappropriate. King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008). The

       principal role of appellate review is to “leaven the outliers;” it is “not to achieve

       a perceived correct result in each case.” Cardwell v. State, 895 N.E.2d 1219,

       1225 (Ind. 2008). The appropriateness of the sentence turns on this court’s

       “sense of the culpability of the defendant, the severity of the crime, the damage

       done to others, and a myriad other factors that come to light in a given case.”

       Id. at 1224. The defendant carries the burden of persuading this court that his

       sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

       To successfully carry his burden, “[t]he defendant must show that his sentence

       is inappropriate in light of both his character and the nature of the offense.”

       Williams v. State, 891 N.E.2d 621, 633 (Ind. 2006).


[9]    When considering the nature of the offense, the advisory sentence is the starting

       point to determine the appropriateness of a sentence. Anglemyer, 868 N.E.2d at

       494. The sentencing range for a Level 6 felony is between six months and three

       years, with the advisory sentence being one and one half years. See I.C. § 35-50-

       2-7. Here, the trial court sentenced Lockhart to a sentence of 900 days

       executed, with 180 days suspended. With respect to the nature of these

       offenses, we reiterate that Lockhart stole money and jewelry, some of which

       had sentimental value, of the father of a friend, while being a guest in the

       father’s residence.


[10]   Turning to Lockhart’s character, we note that, at age 25, Lockhart has a

       criminal history which includes similar previous offenses. In 2013, Lockhart

       was convicted of criminal mischief. In 2014, he pled guilty to misdemeanor

       Court of Appeals of Indiana | Memorandum Decision 16A01-1702-CR-430 | August 8, 2017   Page 4 of 5
       conversion and, the following year, he pled guilty to two Counts of level 6

       felony theft. Lockhart received probation for both the misdemeanor and felony

       charges, and he was on probation for the Level 6 felony theft when he

       committed the instant offense. In addition, Lockhart had three pending cases in

       two different counties. He has been arrested for Class A misdemeanor resisting

       law enforcement and legend drug injection devices. Lockhart’s failure to

       appear for trial demonstrates an obvious disrespect for the court and the legal

       system. While we agree with Lockhart that some “pilfered possessions” were

       returned, we also note that the evidence reflects that these items were returned

       by Lockhart’s sister, not by him. (Appellant’s Br. p. 9). Although Lockhart

       claims that he “didn’t cause serious harm to property,” we agree with the trial

       court’s sentiment that we “don’t know if he harmed the property or not. He

       stole the property.” (Transcript p. 120). In light of the evidence before us, we

       conclude that Lockhart failed to persuade us that the nature of the crime and his

       character provide a reason to revise his sentence.


                                             CONCLUSION
[11]   Based on the foregoing, we conclude that the trial court properly sentenced

       Lockhart.


[12]   Affirmed.


[13]   Robb, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Decision 16A01-1702-CR-430 | August 8, 2017   Page 5 of 5